DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 3/31/2022, with respect to the rejection(s) of amended claim(s) 6 under Kim, Albano, Jung, and Sugiura have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim, Albano, and Jung as detailed in the claim rejections below.  Kim teaches a molar ratio of 0.02 between nickel and titanium containing components (0.01Ti/0.5 Ni) which would be equivalent to 2 mol% and fall within and obviate the claimed range [0017] and teaches a layered structure [0037] as necessitated by the claim amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-8, 11, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2003/0047717 A1, hereafter Kim) in view of Albano et al. (US 2016/0351973 A1, hereafter Albano), further in view of Jung et al. (US 2005/0175897 A1, hereafter Jung).
With regard to claims 6-7, Kim teaches a method for producing a positive electrode material for a nonaqueous secondary battery [0002, claim 21], comprising the steps of:
mixing a compound containing lithium, a compound containing nickel, and a compound containing titanium to form a mixed material [0035]; and
sintering (heating) the mixed material to form a lithium transition metal composite oxide [0036] that has a layered structure [0009, 0037].
Kim does not explicitly teach preparing a complex oxide containing nickel and cobalt by precipitation prior to mixing in a titanium containing material.  However in the same field of endeavor, Jung teaches the formation of oxide compounds of nickel and cobalt by precipitation (claim 7) [0029-0032].  It would have been obvious to one of ordinary skill in the art to use the precipitation method of Jung with the method of Kim since it is well known in the art and is known to be effective for use with mixing methods and heating [Jung 0039] which are similar to the methods of Kim [0035-0036].
Kim teaches a molar ratio of 0.02 between nickel and titanium containing components (0.01Ti/0.5 Ni) which would be equivalent to 2 mol% and fall within and obviate the claimed range [0017].  Kim does not explicitly teach the use of BaTiO3 as the titanium containing compound.  However, in the same field of endeavor Albano teaches using BaTiO3 with electrode materials [0234].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the BaTiO3 of Albano as the titanium source of Kim for its properties of ionic conductivity and high dielectric strength, as taught by Albano [Albano 0234].
With regard to claim 8, Kim teaches a composition with the formula LiuNivTiwAlxCoyOx (where u is between 0.8 and 1.2, v is between 0.5 and 0.99, w is between 0.01 and 0.5, x is between 0 and 0.5, y is between 0 and 0.5, and z is between 1.8 and 2.3) which would overlap and obviate the claimed composition [0036].
With regard to claim 11, Kim teaches the use of sintering (heating) temperatures between 550°C and 950°C, which would encompass and obviate the claimed range [0036].
With regard to claim 13, Kim does not explicitly teach the use of BaTiO3 as the titanium containing compound.  However, in the same field of endeavor Albano teaches using BaTiO3 with electrode materials [0234] and teaches the use of particles with a 5 micron maximum diameter (which would overlap and obviate the claimed range) [0238].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the BaTiO3 of Albano as the titanium containing compound of Kim for its high dielectric strength, as taught by Albano [Albano 0234].
With regard to claims 14 and 16, Kim teaches the mixed material is sintered (heated) and teaches titanium is incorporated into particles of the lithium transition metal composite oxide at central portions thereof (Ti ions at central portions of layered structure as shown in fig. 1d) [0023, 0036-0037, 0050, fig. 1d].    

Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Albano, and Jung as applied to claims 6-8, 11, 13-14 and 16 above, and further in view of Kokado et al. (US 2015/0228974 A1, hereafter Kokado).  
With regard to claims 15 and 17, Kim teaches the mixed material is sintered (heated) and teaches titanium is incorporated into particles of the lithium transition metal composite oxide at central portions thereof (Ti ions at central portions of layered structure as shown in fig. 1d) [0023, 0036-0037, 0050, fig. 1d].  Kim does not explicitly teach that the titanium is solid dissolved.  However, in the same field of endeavor, Kokado teaches that solid dissolution occurs at elevated sintering temperatures including temperatures above 600 degrees [0081].  Since Kim teaches the mixed material is heated (sintered) at temperatures 550°C and 950°C (which includes temperatures above 600 degrees) titanium would be capable of being solid dissolved into particles of the lithium transition metal composite oxide [0023, 0036-0037, 0050, fig. 1d].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724 

/STEWART A FRASER/Primary Examiner, Art Unit 1724